Citation Nr: 0614043	
Decision Date: 05/12/06    Archive Date: 05/25/06	

DOCKET NO.  03-08 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1974 to May 
1976.  

This matter comes before the Board of Veterans' Appeals 
Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied service connection for 
PTSD.  During the pendency of this appeal, the veteran 
requested a hearing before a Veterans Law Judge (VLJ).  He 
missed the initially scheduled hearing, successfully moved to 
be provided a subsequent hearing, and failed to report for 
the subsequent hearing.  There is no additional hearing 
request on file.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  There is no competent clinical diagnosis that the veteran 
has PTSD.

3.  The veteran has received multiple other psychiatric 
diagnoses including bipolar disorder, paranoid schizophrenia, 
psychosis not otherwise specified, and depressive disorder 
not otherwise specified, and all of these diagnoses were 
first made decades after the veteran was separated from 
service, and there is a complete absence of any competent 
medical opinion relating any of these diagnoses to any 
incident, injury or disease of active military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in March 2002, 
prior to the issuance of the initial adverse rating decision 
now on appeal from November 2002.  This notification informed 
the veteran of the evidence necessary to substantiate his 
claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  The 
following month in April 2002, the RO also notified the 
veteran of the necessity for him to report stressors in 
support of a valid diagnosis of PTSD.  The veteran was 
provided the regulatory implementation of VCAA, and the 
regulations governing entitlement to the benefit he seeks in 
statements of the case.  All known available records of the 
veteran's treatment both privately and with VA have been 
collected for review, and the veteran was provided a VA 
examination which is adequate for rating purposes.  

The veteran does not argue nor does the evidence on file 
suggest that there remains any outstanding relevant evidence 
which has not been collected for review.  Indeed, the Board 
remanded this appeal in August 2004 specifically for the 
purpose of ensuring that all available records were 
collected.  The National Personnel Records Center in 
St. Louis, Missouri was contacted to ensure that all 
available records had been collected.  The veteran was 
requested to provide a more specific statement of stressors.  
The RO contacted Headquarters, United States Marine Corps, 
for a unit history which was provided.  The Board finds that 
VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent that the veteran may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
in the absence of competent evidence of a valid diagnosis of 
PTSD, and in the absence of any evidence relating current 
multiple psychiatric diagnoses other than PTSD to any 
incident, injury or disease of active service, any failure to 
provide such notice must be harmless error.

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain specified 
diseases, including psychoses, which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.303, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter, a link established by medical evidence between 
current symptoms and an inservice stressor, and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If a veteran establishes that he engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of such service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Without established combat with the enemy, stressors claimed 
by a veteran in support of a valid diagnosis of PTSD must be 
independently corroborated by objective evidence.  38 C.F.R. 
§ 3.304(f).  

The 1945 Schedule for Rating Disabilities (Schedule) 
incorporates by reference the American Psychiatric 
Association's, Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV).  38 C.F.R. Part 4.  

Analysis:  The service medical records contain no complaint, 
finding, treatment or diagnosis for an acquired psychiatric 
disorder of any type.  In February 1975, a record entry notes 
that the veteran reportedly had been told by a warrant 
officer at his last command that he should see a 
psychiatrist.  The veteran reported that he felt at times he 
could not control himself, he had headaches, and he wandered 
off when he should be somewhere else.  The report indicates 
that the veteran was referred for evaluation or counseling, 
but there is no indication that the veteran ever sought 
further treatment or attended any subsequent counseling 
session.  The April 1976 physical examination for separation 
from service notes that the veteran was psychiatrically 
normal and contains no indication of any psychiatric 
abnormality of any kind.  

Following service separation, there is a complete absence of 
any objective medical or other evidence which shows or 
suggests that the veteran sought or required any form of 
psychiatric care or treatment until 2001, some 25 years after 
he was separated from service.  

In September 2001, the veteran was hospitalized at the 
private MetroHealth Medical Center.  At intake, the veteran 
specifically denied any prior psychiatric difficulty.  He 
reported that he had recently felt that the mafia were after 
him because there were Cadillacs everywhere on his block, and 
there was a parked van.  He noticed that when he would leave 
work that traffic would suddenly open up and give him a slot.  
He felt that the people next door wanted his house.  He also 
reported that he frequently did not like to leave his home 
because he was afraid that people might harm him.  He 
reported that the television sent him visual images.  He 
provided his personal history, including schooling, service 
in the military, and steady employment following service 
separation.  

At intake, a medical doctor was first impressed that the 
veteran might have had a mixed bipolar episode, although he 
did not meet the diagnostic criteria for bipolar.  He also 
assessed possible schizophrenia, but noted that the veteran 
did not completely meet the criteria for paranoid 
schizophrenia either.  It was thought that perhaps the 
veteran met the criteria for a delusional disorder.  By the 
end of October 2001, the assessment was changed to a 
PTSD-induced psychosis.  At this time, records note that the 
veteran had been having flashbacks since the World Trade 
Center bombing, although the subject of these flashbacks was 
not reported.  The veteran reported a belief that the 
Government was trying to get him, people were talking to him 
through the TV, and that the phone in his home was bugged by 
the Government.  He believed that his wife was working for 
the Government, that she started everything, and that she was 
trying to get him into the hospital.  This report also stated 
that the veteran "had been having flashbacks of his days in 
Vietnam," but not a single detail of any reported flashbacks 
is contained in the lengthy examination report.  The veteran 
discussed suicidal ideation.  He denied that he was hearing 
voices, but stated that he had been getting messed up from 
the TV, and felt that people were putting thoughts into his 
head.  He felt like his thoughts were being broadcasted on TV 
and radio.  It was noted that the veteran had a "history of 
PTSD" diagnosed some time ago, but there is no specific 
reference as to where such diagnosis may have been made, or 
by whom.  

On mental status examination, there was some evidence of 
paranoid delusions with thought insertion and thought 
broadcasting.  Although a PTSD-induced psychosis was noted at 
this time, the report of examination containing this Axis I 
diagnosis contains no discussion whatsoever of any particular 
incident or incidents which occurred during the veteran's 
military service, other than then single comment that the 
veteran reported having flashbacks of his days in Vietnam.  
There was an essential absence of all or most of the DSM-IV 
criteria for PTSD discussed or described in this hospital 
report. 

Several months after discharge from this private 
hospitalization, the veteran was hospitalized at the 
Cleveland VAMC in February 2002.  Upon admission, he was 
noted to have a history of PTSD, but was being admitted for 
increasing paranoia.  The veteran reported that for one and 
one half years, the Government had been watching his home.  
He felt the Government was trying to control him through both 
the TV and the radio.  He also believed that his wife was 
involved in a conspiracy against him.  He said that he had 
been increasingly thinking about his time in Vietnam when he 
was there for the evacuation.  He believes the Government 
spying on him is somehow connected to Vietnam.  At admission, 
the veteran reported not being compliant with his medications 
for the previous four to five days.  The only previous 
psychiatric history was his earlier admission to MetroHealth.  
The veteran admitted to talking to himself loudly but denied 
hearing voices.  The veteran's wife, however, reported that 
the veteran talked loudly to himself as if he was conversing 
with individual who was not there.  It seemed like most of 
these symptoms got worse after the 911 when he was glued to 
the television set watching the news.  The veteran denied any 
psychiatric history prior to one and one half years ago.  In 
particular there were no psychotic or effective symptoms.  It 
was noted that the veteran had "a vague diagnosis of PTSD but 
his clinical HX [history] is devoid of any SXS [symptoms] 
suggestive of this disorder (no sig. trauma during the 
service, no SXS whatsoever for 20 years after DC [discharge] 
from the service)."  These records again note that the 
veteran had been married for many years with two grown 
children and had worked all his life and was currently 
employed.  

During this hospitalization, the veteran was provided 
psychological testing (MMPI) and it was noted that the most 
frequent diagnosis for someone who scored as the veteran did 
was paranoid schizophrenia, but testing was also indicative 
for major depression and accompanying paranoid delusional 
features, or a delusional disorder with the depression being 
secondary.  The veteran was noted to have delusions of 
persecution, reference, and probably jealousy as well, and he 
did harbor notions that his mind was being controlled.  The 
final assessment from this hospitalization for Axis I was 
that the veteran had a psychosis not otherwise specified and 
rule out late onset paranoid schizophrenia.  There was no 
diagnosis or assessment of PTSD.  

The veteran was provided a VA psychiatric examination in 
December 2005.  The claims folder was made available for 
review by the examining physician.  Psychometric testing was 
also performed.  MMPI-2 testing was interpreted as showing 
that the veteran endorsed symptoms typical of a depressive 
disorder with psychotic features, suspiciousness, alienation, 
inability to direct his experience, anxiety, and physical 
complaints.  It was noted that there was no indication of any 
mental health problems treated while the veteran was in the 
military.  The earliest records of treatment were from 
MetroHealth in 2001.  He had been having paranoid delusions 
and was being treated with antipsychotic medication.  The 
examining physician noted mention in both sets of records of 
the veteran having a vague history of PTSD due to some 
intrusive memories of his military service, but there was no 
documented full assessment of PTSD symptoms that met the 
criteria for a valid diagnosis of PTSD.  He had continued to 
be seen at the VA and was treated for psychosis and anxiety 
problems, but the anxiety appeared primarily related to 
chronic worry about financial and other problems precipitated 
from the psychosis.  

On examination, the physician took the veteran's history that 
he had been stationed aboard ship off of Vietnam and that he 
had participated in the evacuation of refugees on a merchant 
marine ship.  He did policing, disarming, and handing out 
supplies.  Some of the refugees had weapons and jumped ship 
to avoid surrendering them.  He reported on one occasion 
having a weapon pointed at him, although this weapon was 
confiscated and no shots were fired.  He noted on one 
occasion that an individual threw something aboard his ship 
which was initially thought to be a hand grenade, but which 
turned out to be a can.  He had had a post-service hunting 
accident in which he was struck in the head by three shotgun 
pellets, but no other major accidents, injuries or trauma.  

The VA physician did a detailed assessment of PTSD, and did 
not find that the veteran met the criteria for a valid 
diagnosis of PTSD.  The veteran frequently felt anxious and 
worried about finances and everyday events, but he did not 
experience intense anxiety attacks, difficulty breathing, 
sweating, or feeling of being constantly vigilant.  At the 
time of his hospitalizations, he was having auditory 
hallucinations, delusions, and paranoid ideas of reference.  
Most of these symptoms had cleared with consistent medical 
treatment, however he still felt very suspicious and that 
people did not have his best interest at heart.  

Under diagnosis, the physician stated that the veteran did 
not meet the DSM-IV criteria for PTSD.  Instead, he had 
atypical depressive and psychotic symptoms.  For Axis I, the 
physician diagnosed psychotic disorder not otherwise 
specified and depressive disorder not otherwise specified.  
Under current stressors, the physician documented 
unemployment and psychosis.  In response to questions posed, 
the physician wrote that it was questionable whether the 
events the veteran reported during military service met the 
" A Criteria" for a diagnosis for PTSD.  He did not have 
enough other symptoms of PTSD to meet the criteria for a 
valid PTSD diagnosis.  His anxiety symptoms were more likely 
due to psychosis and the related social, vocational and 
mental functioning problems.  This doctor also stated that no 
current psychiatric symptomatology was likely related to the 
veteran's military service.

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  Although there are some vague 
references to a history of PTSD in the clinical records on 
file, only a single medical assessment record on file 
actually contains an Axis I diagnosis of PTSD induced 
psychosis, and that record fails to contain any documentation 
of DSM-IV symptomatology consistent with such diagnosis 
except for a single reference to the veteran having 
flashbacks of his days in Vietnam.  The balance of the report 
that includes an Axis I PTSD diagnosis is instead entirely 
consistent with the remainder of the evidence on file, which 
clearly documents the veteran having a psychosis with 
suspiciousness regarding the Government, his wife and 
neighbors.  The balance of the clinical evidence on file 
clearly does not support a valid diagnosis of PTSD, but 
instead includes a multiplicity of diagnoses, mostly of 
either psychosis not otherwise specified, delusional 
disorder, paranoid schizophrenia, and depression.  

The December 2005 VA examination included a review of the 
entire clinical record, and included diagnostic testing and 
the VA psychiatrist conducting this examination concluded 
that the veteran did not have a valid diagnosis of PTSD, but 
instead had a psychotic disorder and depressive disorder, not 
otherwise specified.  A clear preponderance of the evidence 
of record is against a finding that the veteran has a valid 
diagnosis of PTSD, related to incidents of military service 
or otherwise.  

In the absence of a valid diagnosis of PTSD consistent with 
the criteria therefor in the DSM-IV, it is unnecessary for 
the Board to address specific stressors by the veteran 
reported by him in support of his claim for service 
connection for PTSD.  That is, even if every stressful 
incident reported by the veteran were taken as true and 
corroborated, in the absence of a valid diagnosis of PTSD, 
service connection for such disorder would not be warranted 
in any event.  Suffice it to say that the veteran is not 
shown to have served in combat with the enemy, and did not 
receive any documented awards which are recognized as 
reflective of service in combat with the enemy.  

Additionally, the Board finds that a clear preponderance of 
the evidence on file is against a finding that any of the 
veteran's multiple other valid psychiatric diagnoses are in 
any way causally related to any incident, injury, or disease 
of active military service.  The veteran had no psychiatric 
treatment during service, and the single record entry where 
the veteran reportedly told medical personnel that he had 
himself been told by a warrant officer to see a psychiatrist 
is certainly not evidence of psychiatric disability during 
service.  The veteran never followed up on the offer of 
psychological counseling, and the physical examination for 
service separation noted he was psychiatrically normal.  
There is a complete absence of any evidence which shows that 
the veteran manifested a psychosis to a compensable degree 
within one year after service separation.  The veteran is 
clearly shown to have had no post-service psychiatric history 
or symptoms of any kind from service separation in 1976, 
until he was first hospitalized at MetroHealth in 2001, a 
period of some 25 years.  All records on file show that 
during that 25-year period, the veteran maintained a marriage 
and family, with close family ties both immediate and remote, 
and that he maintained steady gainful employment all during 
this period.

The first findings of psychosis, psychotic disorder, 
depressive disorder, possible bipolar disorder, and paranoid 
schizophrenia, all occurred many years after service 
separation, and there is no competent clinical opinion which 
relates any of these diagnoses as causally related to any 
incident, injury or disease of active military service.  
Indeed, the December 2005 VA examination specifically found 
it unlikely that the veteran's recent onset of psychotic 
symptoms was in any way related to his period of military 
service.

An award of service connection for an acquired psychiatric 
disorder is not warranted.  The veteran is not shown to have 
a valid diagnosis of PTSD, related to service or otherwise.  
Other diagnoses are first demonstrated 25 years after service 
separation, and to be entirely unrelated to any incident of 
service.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


